DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (as well as claims 2-20 based on their dependency from claim 1) is rendered indefinite because it contains an improper transitional phrase.  See MPEP § 2111.03 II.  Replacing the phrase "consisting from" on line 8 of the claim with --consisting of-- is sufficient to overcome this rejection.
Claims 5, 6, 9, 10, 13, 14, 16, and 18 recite the limitation "the energy ray curable resin" in connection with the resin component of the surface layer.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-008894 A in view of JP 2013-253231 A.
	JP 2009-008894 A is directed to a developing roll having a conductive, UV-curable surface layer comprising a (meth)acrylate monomer containing an ethylene oxide unit and a urethane (meth)acrylate (paragraph 0019).  The roll includes a base layer, an intermediate layer, and the surface layer (paragraph 0023).  The base layer may be formed of a urethane elastomer (paragraph 0039).  The intermediate layer may be formed from a urethane-based resin, a (meth)acrylate-based resin, or mixtures (paragraph 0046).
	JP 2009-008894 A are silent regarding the details of the urethane-based resin and (meth)acrylate-based resin that may be used to form the intermediate layer.
	JP 2013-253231 A is directed to a composition comprising urethane polymer A, polyfunctional (meth)acrylate monomer B, and UV curing agent C (paragraph 0009).  Urethane polymer A is obtained by polymerizing an isocyanate and a diol (paragraph 0012).  The isocyanate may be an aromatic isocyanate, such as toluene diisocyanate or xylylene diisocyanate (paragraph 0013).  Urethane polymer A preferably contains an equivalent ratio of isocyanate to diol of 1.2/1.0 or more (paragraph 0018).  Since urethane polymer A is formed with an excess of isocyanate groups relative to hydroxyl group, one of ordinary skill in the art would expect the only functional groups remaining in urethane polymer A to be isocyanate groups.  Polyfunctional (meth)acrylate monomer B is cured by irradiation with energy rays (paragraph 0044).  Urethane polymer A and polyfunctional (meth)acrylate monomer B are present at a weight ratio A/B of 20/80 to 80/20 (paragraph 0036).  The composition exhibits good adhesive to substrates and can be used as an adhesive (paragraph 0046).
	It would have been obvious to one of ordinary skill in the art to use the composition of JP 2013-253231 A as the intermediate layer in the roll of JP 2009-008894 A because it is composed of materials taught by JP 2009-008894 A as suitable for their intermediate layer and, as an adhesive, would be expected to maintain adhesion between the base and surface layers.  Urethane polymer A reads on the non-UV curable resin having only isocyanate as reactive functional groups and polyfunctional (meth)acrylate monomer B reads on the energy ray curable resin having (meth)acryloyl groups.
	Regarding claim 2, urethane polymer A of JP 2013-253231 A reads on a moisture curable resin (see paragraph 0034 on page 10 of the instant specification).
	Regarding claims 5, 9, and 13, both the surface layer of JP 2009-008894 A and the polyfunctional (meth)acrylate monomer B of JP 2013-253231 A have parts that are the same (e.g. the (meth)acrylic functional group).
	Regarding claims 6, 10, 14, 16, and 18, not only does the surface layer of JP 2009-008864 A comprise urethane (meth)acrylates but the polyfunctional (meth)acrylate monomer B of JP 2013-253231 A may contain hydroxyl groups capable of binding to an isocyanate group (paragraph 0024) would result in the formation of a urethane skeleton.


Response to Arguments
Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.
	The applicant argues that the invention described in JP 2009-008894 A and features recited in claim 1 are significantly different, with claim 1 reciting an intermediate layer composition containing an energy ray curable resin having (meth)acryloyl group in a molecule and a non-UV curable resin having only isocyanate group as reactive functional group while JP 2009-008894 A does not provide specific limitations as to what kind of material is to be used as the urethane-based resin, (meth)acrylic-based resin, or mixtures.  Because of these differences, the applicant asserts that the invention described in JP 2009-008894 A would not be able to obtain the adhesiveness recited in claim 1 - specifically the base layer and part of the intermediate layer adhere to the surface layer and part of the intermediate layer by bonds and the adhesiveness between the energy ray curable resin of the intermediate layer and the isocyanate compound of the non-UV curable resin is improved by an anchoring effect by recesses and protrusions constituted by the isocyanate compound of the non-UV curable resin of the intermediate layer.
	This is not persuasive for the following reasons.  First, the claims are rejected over the combination of JP 2009-008894 A and JP 2013-253231 A and the courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, the claims as written do not require: (a) any particular degree of adhesive strength between the layers, (b) the formation of any chemical bonds between materials of different layers, (c) and recesses or protrusions in any of the layers.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The applicant further argues that the technical idea that a three-layer structure in which an intermediate layer is provided between base and surface layers and then a part of the base layer and the intermediate layer and a part of the surface layer and the intermediate layer are bonded by independent chemical bond does not exist in JP 2009-008894 A.  Therefore, the applicant alleges that even if one of ordinary skill in the art recognized features of the non-UV curable resin or energy ray curing resin in JP 2013-253231 A or other references, there is no suggestion or motivation in JP 2009-008894 A to allow that person to arrive at "the base layer is a polymer of a base layer composition containing a urethane resin," "the intermediate layer is a polymer of an intermediate layer composition containing an energy ray curable resin having (meth)acryloyl group in a molecule thereof, and, a non-UV curable resin having only isocyanate group as reactive functional group" or "the surface layer is a polymer of a surface layer composition containing resin component consisting from UV curable resin having the (meth)acryloyl group in a molecule thereof" as recited in instant claim 1.
	This is not persuasive for the following reasons.  First, as noted above, the claims as written do not contain the technical idea the base, intermediate, and surface layers are bonded together by chemical bonds.
	Additionally, there is no requirement that motivation for combining references be contained in the primary reference.  Rather, the courts have held that motivation for combining references to support a conclusion of obviousness can be found outside the primary reference, for example, the substitution of one known element (e.g. the urethane and acrylate adhesive composition of JP 2013-253231 A) for another (e.g. an intermediate layer that may be formed from a mixture of urethane and (meth)acrylate resins) to obtain predictable results.  See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787